DETAILED ACTION
This is a non-final Office action for Application 17/582,254 filed 01/24/2022.

Status of Claims
Claims 1-18 are pending;
Claims 1-18 are original;
Claims 1-18 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings filed 01/24/2022 are accepted by the Examiner.

Specification
The disclosure is objected to because of the following informality:
Paragraph 0148, line 1, "upper" appears to be --lower--.
Appropriate correction is required.

Claim Objections
Claims 5-8, 10, and 13 are objected to because of the following informalities:
Claims 5-8 and 10, the applicant is advised to place the limitations starting from "wherein" to the next line, such that claims 5-8 and 10 would be formatted in a similar manner as other dependent claims.
Claim 7, line 2, "equal" appears to be --is equal--.
Claim 13, line 1, "the adjustable pad" appears to be --the adjusting levelling pad--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, there is insufficient antecedent basis for the limitation "the thread entrance angle" (line 6) in the claim.  Appropriate correction is required.
Regarding claim 3, there is insufficient antecedent basis for the limitation "the thread start angle" (line 2) in the claim.  Appropriate correction is required.
Regarding claim 4, there is insufficient antecedent basis for the limitation "the thread start angle" (line 2) in the claim.  Appropriate correction is required.
Regarding claim 5, there is insufficient antecedent basis for the limitation "the thread start angle" (line 2) in the claim.  Appropriate correction is required.
Regarding claim 9, there is insufficient antecedent basis for the limitation "the outer diameter" (line 3) in the claim.  Appropriate correction is required.
Regarding claim 12, there is insufficient antecedent basis for the limitation "the outer circumference" (line 2) in the claim.  Appropriate correction is required.
Regarding claim 16, there is insufficient antecedent basis for the limitation "the outer circumference" (line 5) in the claim.  Appropriate correction is required.
Claims 2, 6-8, 10, 11, 13-15, 17, and 18 are rejected as being dependent from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-11, 13-15, and 18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Keus (US 6,068,234) in view of CNC Machining (https://www.practicalmachinist.com/forum/threads/thread-chamfer-start-standard.240302/).
[AltContent: textbox (170 – Bearing Surface)][AltContent: textbox (171 – Top Surface)][AltContent: connector]
    PNG
    media_image1.png
    519
    897
    media_image1.png
    Greyscale
Regarding claim 1, Keus discloses an adjustable levelling pad (1, fig 1) comprising: a first component (8, fig 1) provided with first screw threads (810, fig 1, see annotation, also see col 3, lines 7-10); a second component (2, fig 1) provided with second screw threads (210, fig 1, see annotation, also see col 3, lines 5-7) cooperating with the first screw threads of the first component (see Figure 1, see col 3, lines 5-10); and a third component (17, fig 1) having a bearing surface (170, fig 1, see annotation, also see col 3, lines 11 and 12) cooperating with the first component (see Figure 1, see col 3, lines 10-12).
[AltContent: connector][AltContent: textbox (840 – Second Portion)][AltContent: arrow]

[AltContent: textbox (860 – Cylindrical Side Wall)]
[AltContent: connector][AltContent: textbox (830 – First Portion)][AltContent: arrow]
[AltContent: textbox (260 – Cylindrical Side Wall)][AltContent: arrow]
[AltContent: connector][AltContent: connector][AltContent: arrow]
[AltContent: textbox (Figure 1)][AltContent: textbox (810 – First Screw Threads)][AltContent: textbox (210 – Second Screw Threads)]
[AltContent: textbox (270 – Bottom Surface)]
Keus does not explicitly disclose the adjustable levelling pad, wherein the thread entrance angle of the second screw threads of the second component is less than 35°.
CNC Machining teaches a threaded hole having screw threads (page 1, see post by Stainless), wherein a thread entrance angle of the screw threads of the threaded hole is less than 35° (page 2, see post by Big B, who uses a 30° thread entrance angle for the screw threads of a threaded hole).

    PNG
    media_image2.png
    201
    451
    media_image2.png
    Greyscale








    PNG
    media_image3.png
    309
    426
    media_image3.png
    Greyscale










Keus is analogous art because it is at least from the same field of endeavor, i.e., supports.  CNC Machining is analogous art because it is at least from a similar problem solving area, i.e., utilizing screw threads for engagement.  Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to form the second screw threads (Keus: 210, fig 1, see annotation) of the second component (Keus: 2, fig 1) with a thread entrance angle less than 35° (CNC Machining: page 2, see post by Big B, who uses a 30° thread entrance angle for the screw threads of a threaded hole) as taught by CNC Machining.  The motivation would have been to facilitate a secured engagement of the first component and the second component.  Therefore, it would have been obvious to combine Keus and CNC Machining to obtain the invention as specified in claim 1.
Regarding claim 2, wherein the thread entrance angle of the second screw threads of the second component is equal to 30° (CNC Machining: page 2, see post by Big B, who uses a 30° thread entrance angle for the screw threads of a threaded hole).
Regarding claim 5, Keus, as modified by CNC Machining with respect to claim 1, does not explicitly teach the adjustable levelling pad, wherein a length of the thread start angle of the first screw threads of the first component is less than or equal to 1.5 mm.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to form the thread start angle of the first screw threads (Keus: 810, fig 1, see annotation) of the first component (Keus: 8, fig 1) with a length less than or equal to 1.5 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  The motivation would have been to facilitate a secured engagement of the first component and the second component.  Therefore, it would have been obvious to modify the combination of Keus and CNC Machining to obtain the invention as specified in claim 5.
Regarding claim 6, Keus, as modified by CNC Machining with respect to claim 1, does not explicitly teach the adjustable levelling pad, wherein a length of the thread entrance angle of the second screw threads of the second component is less than 1 mm.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to form the thread entrance angle of the second screw threads (Keus: 210, fig 1, see annotation) of the second component (Keus: 2, fig 1) with a length less than 1 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  The motivation would have been to facilitate a secured engagement of the first component and the second component.  Therefore, it would have been obvious to modify the combination of Keus and CNC Machining to obtain the invention as specified in claim 6.
Regarding claim 7, Keus, as modified by CNC Machining with respect to claim 1, does not explicitly teach the adjustable levelling pad, wherein a length of the thread entrance angle of the second screw threads of the second component equal to 0.866 mm.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to form the thread entrance angle of the second screw threads (Keus: 210, fig 2, see annotation) of the second component (Keus: 2, fig 1) with a length equal to 0.866 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  The motivation would have been to facilitate a secured engagement of the first component and the second component.  Therefore, it would have been obvious to modify the combination of Keus and CNC Machining to obtain the invention as specified in claim 7.
Regarding claim 8, Keus, as modified by CNC Machining with respect to claim 1, does not explicitly teach the adjustable levelling pad, wherein a ratio between an outer diameter of the first component and an outer diameter of the second component is between 0.81 and 0.96.
[AltContent: textbox (820 – Outer Diameter)][AltContent: connector][AltContent: connector]
[AltContent: arrow]
    PNG
    media_image1.png
    519
    897
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: connector]
[AltContent: textbox (850 – First Width)]
[AltContent: connector]
[AltContent: textbox (250 – Second Width)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector]

[AltContent: connector][AltContent: textbox (Figure 1)][AltContent: textbox (220 – Outer Diameter)]
[AltContent: arrow]
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to form the first component (Keus: 8, fig 1) and the second component (Keus: 2, fig 1) with a ratio between an outer diameter (Keus: 820, fig 1, see annotation) of the first component and an outer diameter (Keus: 220, fig 1, see annotation) of the second component between 0.81 and 0.96, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  The motivation would have been to allow the first component to be fully supported by the second component when the first component abuts the second component, thereby enhancing support of the machine.  Therefore, it would have been obvious to modify the combination of Keus and CNC Machining to obtain the invention as specified in claim 8.
Regarding claim 9, wherein the first component includes a first portion (Keus: 830, fig 1, see annotation) and a second portion (Keus: 840, fig 1, see annotation), the second portion having an outer diameter greater than the outer diameter of the first portion (Keus: see Figure 1), the first portion having the first screw threads (Keus: see Figure 1).
Regarding claim 10, wherein an outer diameter of the third component is greater than the outer diameter of the first portion of the first component (Keus: see Figure 1).
Regarding claim 11, the adjustable levelling pad including a protection cap (Keus: 21, fig 1) fastened to the first component and extending towards the second component (Keus: see Figure 1, see col 3, lines 21-26), the protection cap at least partially surrounding the second component (Keus: see Figure 1, see col 3, lines 21-26) and being configured to cooperate in a sealing manner with the second component (Keus: see Figure 1, see col 3, lines 21-26).
Regarding claim 13, Keus, as modified by CNC Machining with respect to claim 1, does not explicitly teach the adjustable levelling pad, wherein the adjustable pad comprises C45 carbon steel.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to form the adjustable pad (Keus: 1, fig 1) with C45 carbon steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  The motivation would have been to accommodate heavy machines with an adjustable levelling pad having appropriate strength.  Therefore, it would have been obvious to modify the combination of Keus and CNC Machining to obtain the invention as specified in claim 13.
Regarding claim 14, wherein the first component has a first width (Keus: 850, fig 1, see annotation), and wherein the second component has a second width (Keus: 250, fig 1, see annotation) greater than the first width.
Regarding claim 15, wherein the first component has a cylindrical side wall (Keus: 860, fig 1, see annotation) and a first diameter (Keus: see Figure 1, the outer diameter of the cylindrical side wall 860), wherein the second component has a cylindrical side wall (Keus: 260, fig 1) and a second diameter (Keus: see Figure 1, the outer diameter of the cylindrical side wall 260) greater than the first diameter.
Regarding claim 18, Keus, as modified by CNC Machining (see above discussions with respect to claim 1), teaches an assembly (Keus: col 3, lines 12-16) comprising: a piece of machinery (Keus: col 3, line 16, the machine); a support (Keus: col 3, line 16, the base); and an adjustable levelling pad according to claim 1 located between the piece of machinery and the support with a top surface (Keus: 171, fig 1, see annotation) of the third component in contact with the piece of machinery and a bottom surface (Keus: 270, fig 1, see annotation) of the second component in contact with the support (Keus: see Figure 1, see col 3, lines 12-16 and 41-47).

Claims 3 and 4, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Keus (US 6,068,234) in view of CNC Machining (https://www.practicalmachinist.com/forum/threads/thread-chamfer-start-standard.240302/) and Lecture Notes (https://web.archive.org/web/ 20150126032054/http:/classes.mst.edu/civeng120/lessons/fasteners/definitions/index.html).
Regarding claim 3, Keus, as modified by CNC Machining with respect to claim 1, does not explicitly teach the adjustable levelling pad, wherein the thread start angle of the first screw threads of the first component is greater than 40°.
Lecture Notes teaches a threaded bolt (see page 2) having screw threads (see page 2), wherein the thread start angle of the screw threads of the threaded bolt is greater than 40° (see page 2, the threaded start angle of the screw threads is 45°).


[AltContent: textbox (Thread Start Angle)]
    PNG
    media_image4.png
    317
    470
    media_image4.png
    Greyscale

[AltContent: arrow]





Lecture Notes is analogous art because it is at least from a similar problem solving area, i.e., utilizing screw threads for engagement.  Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to form the first screw threads (Keus: 810, fig 1, see annotation) of the first component (Keus: 8, fig 1) with a thread start angle greater than 40° (Lecture Notes: see page 2, the threaded start angle of the screw threads is 45°) as taught by Lecture Notes.  The motivation would have been to facilitate a smooth entry of the first component into the second component.  Therefore, it would have been obvious to combine Keus, CNC Machining, and Lecture Notes to obtain the invention as specified in claim 3.
Regarding claim 4, Keus, as modified by CNC Machining and Lecture Notes (see above discussions with respect to claims 1 and 3), teaches the adjustable levelling pad, wherein the thread start angle of the first screw threads of the first component is equal to 45° (Lecture Notes: see page 2, the threaded start angle of the screw threads is 45°).

Claims 12, 16, and 17, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Keus (US 6,068,234) in view of CNC Machining (https://www.practicalmachinist.com/forum/threads/thread-chamfer-start-standard.240302/) and Vogelaar et al. (US 9,410,657 B2).
Regarding claim 12, Keus, as modified by CNC Machining with respect to claim 1, does not teach the adjustable levelling pad, including a mechanical limiter fastened to the outer circumference of the first component and configured to abut axially against a shoulder on an inner wall of the second component when the first component is unscrewed from the second component.
Vogelaar teaches an adjustable levelling pad (see Figure 2) comprising: a first component (220, fig 2); a second component (210, fig 2) cooperating with the first component (see Figure 2); and a mechanical limiter (240, fig 2) fastened to an outer circumference of the first component (see Figure 1, see col 4, lines 25-33) and configured to abut axially against a shoulder (218, fig 2) on an inner wall of the second component when the first component is unscrewed from the second component (see Figure 1, see col 4, lines 25-33).


    PNG
    media_image5.png
    257
    779
    media_image5.png
    Greyscale






Vogelaar is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to fasten a mechanical limiter (Vogelaar: 240, fig 2) to an outer circumference of the first portion (Keus: 830, fig 2, see annotation) of the first component (Keus: 8, fig 1) and form the second component (Keus: 2, fig 1) with a shoulder (Vogelaar: 218, fig 2) on an inner wall of the second component (Vogelaar: see Figure 1, see col 4, lines 25-33), such that the mechanical limiter is configured to abut axially against the shoulder on the inner wall of the second component when the first component is unscrewed from the second component (Vogelaar: see Figure 1, see col 4, lines 25-33), as taught by Vogelaar.  The motivation would have been to prevent the first component from accidentally being disengaged from the second component when the adjustable leveling pad is adjusted.  Therefore, it would have been obvious to combine Keus, CNC Machining, and Vogelaar to obtain the invention as specified in claim 12.
Regarding claim 16, Keus, as modified by CNC Machining and Vogelaar (see above discussions with respect to claims 1 and 12), teaches the adjustable levelling pad, including: a protection cap (Keus: 21, fig 1) fastened to the first component and extending towards the second component (Keus: see Figure 1, see col 3, lines 21-26), the protection cap at least partially surrounding the second component (Keus: see Figure 1, see col 3, lines 21-26) and being configured to cooperate in a sealing manner with the second component (Keus: see Figure 1, see col 3, lines 21-26); and a mechanical limiter (Vogelaar: 240, fig 2) fastened to the outer circumference of the first component (Vogelaar: see Figure 1, see col 4, lines 25-33) and configured to abut axially against a shoulder (Vogelaar: 218, fig 2) on an inner wall of the second component when the first component is unscrewed from the second component (Vogelaar: see Figure 1, see col 4, lines 25-33; Keus: see Figure 1).
Regarding claim 17, Keus, as modified by CNC Machining and Vogelaar (see above discussions with respect to claims 1 and 12), teaches an assembly (Keus: col 3, lines 12-16) comprising: a piece of machinery (Keus: col 3, line 16, the machine); a support (Keus: col 3, line 16, the base); and an adjustable levelling pad according to claim 16 located between the piece of machinery and the support with a top surface (Keus: 171, fig 1, see annotation) of the third component in contact with the piece of machinery and a bottom surface (Keus: 270, fig 1, see annotation) of the second component in contact with the support (Keus: see Figure 1, see col 3, lines 12-16 and 41-47).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



This is a provisional nonstatutory double patenting rejection.
Claims 1, 2, and 5-18 of the present application, as best understood, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/582,260 in view of CNC Machining (https://www.practicalmachinist.com/forum/threads/thread-chamfer-start-standard.240302/).
Regarding claim 1 of the present application, claims 1-17 of copending Application No. 17/582,260 disclose all limitations except for "the thread entrance angle of the second screw threads of the second component is less than 35°."
CNC Machining teaches a threaded hole having screw threads (page 1, see post by Stainless), wherein a thread entrance angle of the screw threads of the threaded hole is less than 35° (page 2, see post by Big B, who uses a 30° thread entrance angle for the screw threads of a threaded hole).
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to form the second screw threads of the second component of claims 1-17 of copending Application No. 17/582,260 with a thread entrance angle less than 35° (CNC Machining: page 2, see post by Big B, who uses a 30° thread entrance angle for the screw threads of a threaded hole) as taught by CNC Machining.  The motivation would have been to facilitate a secured engagement of the first component and the second component.  Therefore, it would have been obvious to combine claims 1-17 of copending Application No. 17/582,260 and CNC Machining to obtain the invention as specified in claim 1 of the present application.
As similarly discussed on pages 5-16 of the current Office action, all limitations of claims 2 and 5-18 of the present application can be found in or rendered obvious by claims 1-17 of copending Application No. 17/582,260, as modified by CNC Machining with respect to claim 1.

This is a provisional nonstatutory double patenting rejection.
Claims 3 and 4 of the present application, as best understood, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/582,260 in view of CNC Machining (https://www.practicalmachinist.com/forum/threads/thread-chamfer-start-standard.240302/) and Lecture Notes (https://web.archive.org/web/ 20150126032054/http:/classes.mst.edu/civeng120/lessons/fasteners/definitions/index.html).
Regarding claim 3 of the present application, claims 1-17 of copending Application No. 17/582,260, as modified by CNC Machining, do not teach all limitations except for " wherein the thread start angle of the first screw threads of the first component is greater than 40°."
Lecture Notes teaches a threaded bolt (see page 2) having screw threads (see page 2), wherein the thread start angle of the screw threads of the threaded bolt is greater than 40° (see page 2, the threaded start angle of the screw threads is 45°).
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to form the first screw threads of the first component of claims 1-17 of copending Application No. 17/582,260 with a thread start angle greater than 40° (Lecture Notes: see page 2, the threaded start angle of the screw threads is 45°) as taught by Lecture Notes.  The motivation would have been to facilitate a smooth entry of the first component into the second component.  Therefore, it would have been obvious to combine claims 1-17 of copending Application No. 17/582,260, CNC Machining, and Lecture Notes to obtain the invention as specified in claim 3 of the present application.
As similarly discussed on pages 5-16 of the current Office action, all limitations of claim 4 of the present application are taught by claims 1-17 of copending Application No. 17/582,260, as modified by CNC Machining and Lecture Notes.

This is a provisional nonstatutory double patenting rejection.
Claims 1, 2, and 5-18 of the present application, as best understood, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/582,264 in view of CNC Machining (https://www.practicalmachinist.com/forum/threads/thread-chamfer-start-standard.240302/).
Regarding claim 1 of the present application, claims 1-13 of copending Application No. 17/582,264 disclose all limitations except for "the thread entrance angle of the second screw threads of the second component is less than 35°."
CNC Machining teaches a threaded hole having screw threads (page 1, see post by Stainless), wherein a thread entrance angle of the screw threads of the threaded hole is less than 35° (page 2, see post by Big B, who uses a 30° thread entrance angle for the screw threads of a threaded hole).
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to form the second screw threads of the second component of claims 1-13 of copending Application No. 17/582,264 with a thread entrance angle less than 35° (CNC Machining: page 2, see post by Big B, who uses a 30° thread entrance angle for the screw threads of a threaded hole) as taught by CNC Machining.  The motivation would have been to facilitate a secured engagement of the first component and the second component.  Therefore, it would have been obvious to combine claims 1-13 of copending Application No. 17/582,264 and CNC Machining to obtain the invention as specified in claim 1 of the present application.
As similarly discussed on pages 5-16 of the current Office action, all limitations of claims 2 and 5-18 of the present application can be found in or rendered obvious by claims 1-13 of copending Application No. 17/582,264, as modified by CNC Machining with respect to claim 1.

This is a provisional nonstatutory double patenting rejection.
Claims 3 and 4 of the present application, as best understood, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/582,264 in view of CNC Machining (https://www.practicalmachinist.com/forum/threads/thread-chamfer-start-standard.240302/) and Lecture Notes (https://web.archive.org/web/ 20150126032054/http:/classes.mst.edu/civeng120/lessons/fasteners/definitions/index.html).
Regarding claim 3 of the present application, claims 1-13 of copending Application No. 17/582,264, as modified by CNC Machining, do not teach all limitations except for " wherein the thread start angle of the first screw threads of the first component is greater than 40°."
Lecture Notes teaches a threaded bolt (see page 2) having screw threads (see page 2), wherein the thread start angle of the screw threads of the threaded bolt is greater than 40° (see page 2, the threaded start angle of the screw threads is 45°).
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to form the first screw threads of the first component of claims 1-13 of copending Application No. 17/582,264 with a thread start angle greater than 40° (Lecture Notes: see page 2, the threaded start angle of the screw threads is 45°) as taught by Lecture Notes.  The motivation would have been to facilitate a smooth entry of the first component into the second component.  Therefore, it would have been obvious to combine claims 1-13 of copending Application No. 17/582,264, CNC Machining, and Lecture Notes to obtain the invention as specified in claim 3 of the present application.
As similarly discussed on pages 5-16 of the current Office action, all limitations of claim 4 of the present application are taught by claims 1-13 of copending Application No. 17/582,264, as modified by CNC Machining and Lecture Notes.




This is a provisional nonstatutory double patenting rejection.
Claims 1, 2, and 5-18 of the present application, as best understood, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/582,265 in view of CNC Machining (https://www.practicalmachinist.com/forum/threads/thread-chamfer-start-standard.240302/).
Regarding claim 1 of the present application, claims 1-12 of copending Application No. 17/582,265 disclose all limitations except for "the thread entrance angle of the second screw threads of the second component is less than 35°."
CNC Machining teaches a threaded hole having screw threads (page 1, see post by Stainless), wherein a thread entrance angle of the screw threads of the threaded hole is less than 35° (page 2, see post by Big B, who uses a 30° thread entrance angle for the screw threads of a threaded hole).
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to form the second screw threads of the second component of claims 1-12 of copending Application No. 17/582,265 with a thread entrance angle less than 35° (CNC Machining: page 2, see post by Big B, who uses a 30° thread entrance angle for the screw threads of a threaded hole) as taught by CNC Machining.  The motivation would have been to facilitate a secured engagement of the first component and the second component.  Therefore, it would have been obvious to combine claims 1-12 of copending Application No. 17/582,265 and CNC Machining to obtain the invention as specified in claim 1 of the present application.
As similarly discussed on pages 5-16 of the current Office action, all limitations of claims 2 and 5-18 of the present application can be found in or rendered obvious by claims 1-12 of copending Application No. 17/582,265, as modified by CNC Machining with respect to claim 1.

This is a provisional nonstatutory double patenting rejection.
Claims 3 and 4 of the present application, as best understood, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/582,265 in view of CNC Machining (https://www.practicalmachinist.com/forum/threads/thread-chamfer-start-standard.240302/) and Lecture Notes (https://web.archive.org/web/ 20150126032054/http:/classes.mst.edu/civeng120/lessons/fasteners/definitions/index.html).
Regarding claim 3 of the present application, claims 1-12 of copending Application No. 17/582,265, as modified by CNC Machining, do not teach all limitations except for " wherein the thread start angle of the first screw threads of the first component is greater than 40°."
Lecture Notes teaches a threaded bolt (see page 2) having screw threads (see page 2), wherein the thread start angle of the screw threads of the threaded bolt is greater than 40° (see page 2, the threaded start angle of the screw threads is 45°).
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to form the first screw threads of the first component of claims 1-12 of copending Application No. 17/582,265 with a thread start angle greater than 40° (Lecture Notes: see page 2, the threaded start angle of the screw threads is 45°) as taught by Lecture Notes.  The motivation would have been to facilitate a smooth entry of the first component into the second component.  Therefore, it would have been obvious to combine claims 1-12 of copending Application No. 17/582,265, CNC Machining, and Lecture Notes to obtain the invention as specified in claim 3 of the present application.
As similarly discussed on pages 5-16 of the current Office action, all limitations of claim 4 of the present application are taught by claims 1-12 of copending Application No. 17/582,265, as modified by CNC Machining and Lecture Notes.

This is a provisional nonstatutory double patenting rejection.
Claims 1, 2, 5-8, and 13-15 of the present application, as best understood, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/878,303 in view of CNC Machining (https://www.practicalmachinist.com/ forum/threads/ thread-chamfer-start-standard.240302/).
Regarding claim 1 of the present application, claims 1-9 of copending Application No. 17/878,303 disclose all limitations except for "the thread entrance angle of the second screw threads of the second component is less than 35°."
CNC Machining teaches a threaded hole having screw threads (page 1, see post by Stainless), wherein a thread entrance angle of the screw threads of the threaded hole is less than 35° (page 2, see post by Big B, who uses a 30° thread entrance angle for the screw threads of a threaded hole).
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to form the second screw threads of the second component of claims 1-9 of copending Application No. 17/878,303 with a thread entrance angle less than 35° (CNC Machining: page 2, see post by Big B, who uses a 30° thread entrance angle for the screw threads of a threaded hole) as taught by CNC Machining.  The motivation would have been to facilitate a secured engagement of the first component and the second component.  Therefore, it would have been obvious to combine claims 1-9 of copending Application No. 17/878,303 and CNC Machining to obtain the invention as specified in claim 1 of the present application.
As similarly discussed on pages 5-16 of the current Office action, all limitations of claims 2, 5-8, and 13-15 of the present application can be found in or rendered obvious by claims 1-9 of copending Application No. 17/878,3030, as modified by CNC Machining with respect to claim 1.

This is a provisional nonstatutory double patenting rejection.
Claims 3 and 4 of the present application, as best understood, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/878,303 in view of CNC Machining (https://www.practicalmachinist.com/forum/threads/thread-chamfer-start-standard.240302/) and Lecture Notes (https://web.archive.org/web/ 20150126032054/http:/classes.mst.edu/civeng120/lessons/fasteners/definitions/index.html).
Regarding claim 3 of the present application, claims 1-9 of copending Application No. 17/878,303, as modified by CNC Machining, do not teach all limitations except for "wherein the thread start angle of the first screw threads of the first component is greater than 40°."
Lecture Notes teaches a threaded bolt (see page 2) having screw threads (see page 2), wherein the thread start angle of the screw threads of the threaded bolt is greater than 40° (see page 2, the threaded start angle of the screw threads is 45°).
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to form the first screw threads of the first component of claims 1-9 of copending Application No. 17/878,303 with a thread start angle greater than 40° (Lecture Notes: see page 2, the threaded start angle of the screw threads is 45°) as taught by Lecture Notes.  The motivation would have been to facilitate a smooth entry of the first component into the second component.  Therefore, it would have been obvious to combine claims 1-9 of copending Application No. 17/878,303, CNC Machining, and Lecture Notes to obtain the invention as specified in claim 3 of the present application.
As similarly discussed on pages 5-16 of the current Office action, all limitations of claim 4 of the present application are taught by claims 1-9 of copending Application No. 17/878,303, as modified by CNC Machining and Lecture Notes.




This is a provisional nonstatutory double patenting rejection.
Claims 9-11 and 18 of the present application, as best understood, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/878,303 in view of CNC Machining (https://www.practicalmachinist.com/forum/threads/thread-chamfer-start-standard.240302/) and Keus (US 6,068,234).
Claims 1-9 of copending Application No. 17/878,303, as modified by CNC Machining, do not teach the limitations of claims 9-11 and 18 of the present application.
Keus teaches all limitations of claims 9-11 and 18 of the present application as similarly discussed on pages 5-16 of the current Office action.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify claims 1-9 of copending Application No. 17/878,303, as modified by CNC Machining, with Keus, for the purposes of facilitating robust engagement of the first component and the second component, preventing foreign objects, e.g., duct, from entering the adjustable levelling pad, and increasing the overall utility of the adjustable levelling pad.

This is a provisional nonstatutory double patenting rejection.
Claim 12 of the present application, as best understood, is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/878,303 in view of CNC Machining (https://www.practicalmachinist.com/forum/threads/thread-chamfer-start-standard.240302/) and Vogelaar (US 9,410,657 B2).
Claims 1-9 of copending Application No. 17/878,303, as modified by CNC Machining, do not teach the limitations of claim 12 of the present application.
Vogelaar teaches all limitations of claim 12 of the present application as similarly discussed on pages 5-16 of the current Office action.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify claims 1-9 of copending Application No. 17/878,303, as modified by CNC Machining, with Vogelaar, for the purpose of preventing the first component from accidentally being disengaged from the second component when the adjustable leveling pad is adjusted.

This is a provisional nonstatutory double patenting rejection.
Claims 16 and 17 of the present application, as best understood, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/878,303 in view of CNC Machining (https://www.practicalmachinist.com/forum/threads/thread-chamfer-start-standard.240302/), Keus (US 6,068,234), and Vogelaar (US 9,410,657 B2).
Claims 1-9 of copending Application No. 17/878,303, as modified by CNC Machining, Keus, and Vogelaar, teach all limitations of claims 16 and 17 of the present application as similarly discussed on pages 5-16 of the current Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.  See the attached PTO-892 for various supports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631